Citation Nr: 0902782	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-11 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  Service department evidence reflects that he 
received numerous awards, including the Vietnam Service Medal 
(VSM).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine, which denied service connection for PTSD.

Jurisdiction of this case was later transferred to the RO in 
Detroit, Michigan.

The veteran appeared before the undersigned Acting Veterans 
Law Judge at a hearing at the Detroit RO in November 2008.  
The hearing transcript is associated with the claims file.

In his November 2006 Notice of Disagreement (NOD), the 
veteran raised the issue of entitlement to service connection 
for hearing loss.  The hearing loss claim has not yet been 
adjudicated.  This claim is referred to the RO for 
appropriate action. 


FINDING OF FACT

The veteran does not have a diagnosis of PTSD that is 
predicated on a corroborated in-service stressor. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304 
(2008). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1).  However, 38 C.F.R. 3.159 
was recently amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  

In a July 2005 letter, the RO informed the veteran of the 
evidence needed to substantiate the claim, what medical or 
other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  Notably, this letter 
included a PTSD questionnaire.

While 38 C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim, the July 2005 letter still informed the veteran that 
he could send VA information that pertained to his claim.  
This letter also included a PTSD questionnaire.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran has substantiated his veteran's status, the July 
2005 letter contained notice on the second and third Dingess 
elements.  However, he did not receive notice on the 
effective date and rating elements.  A procedural or 
substantive error is prejudicial when the error affects a 
substantial right that a statutory or regulatory provision 
was designed to protect.  See McDonough Power Equip. v. 
Greenwood, 464 U.S. 548, 553 (1984).  Such an error affects 
the essential fairness of the adjudication.  Id.; see Parker 
v. Brown, 9 Vet. App. 476 (1996); see also Intercargo Ins. 
Co. v. United States, 83 F.3d 391 (Fed. Cir. 1996).  
Accordingly, if the error does not affect the "essential 
fairness" of the adjudication by preventing her meaningful 
participation in the adjudication of the claim, then it is 
not prejudicial.  McDonough, supra; Overton v. Nicholson, 20 
Vet. App. 427, 435-7 (2006).  

Because the claim is being denied, no effective date or 
rating is being assigned.  The absence of notice on these 
elements does not affect the ability of the veteran to 
participate in the adjudication of the underlying claim for 
service connection.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II.  

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran underwent a VA examination in October 2005.

The veteran has not reported any missing VA or private 
medical records that need to be obtained.  The Board is not 
aware of any such records, nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claims.

Therefore, the facts relevant to the veteran's claim have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (VA is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Service connection for PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

However, service connection for PTSD requires medical 
evidence showing a diagnosis of the condition; a link, 
established by the medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).

Such corroborating evidence cannot consist solely of after- 
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by his unit when he was 
stationed in Vietnam, which, when viewed in the light most 
favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks. 

Analysis

The veteran's serve medical records do not show any 
complaints or treatments for PTSD or symptoms associated with 
PTSD.

The veteran underwent a VA examination in October 2005.  The 
veteran was diagnosed with combat-related PTSD.  This 
diagnosis is based on the veteran's self-reported history of 
experiencing stressors during his time as a radio operator in 
Vietnam.

Nevertheless, a diagnosis of PTSD must be based upon either 
participation in combat with the enemy or a corroborated in-
service stressor for service connection to be warranted, as 
noted above.  Again, a favorable medical opinion is 
insufficient, in and of itself, to predicate the grant of 
service connection for PTSD.  See Moreau v. Brown, 9 Vet. 
App. at 396.  Thus, the question becomes whether the veteran 
either engaged in combat with the enemy during service or 
experienced a corroborated in-service stressor upon which the 
diagnosis of PTSD is predicated. 

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records indicate that he was 
awarded the National Defense Service Medal (NDSM), the VSM, 
the Vietnam Campaign Medal (VCM) and the SPS (Security Police 
Squadron) M-16; there is no indication of receipt of such 
combat-related citations as the Purple Heart Medal or the 
Combat Infantryman Badge.  Additionally, the veteran's 
military records indicate that his principal in-service 
duties included being a radio operator, clerk typist and 
tactical command chief.  Moreover, the veteran's service 
treatment records do not suggest any combat-related wounds or 
other incidents of treatment reflecting combat.  In short, 
there is no evidence of record to suggest the veteran's 
participation in combat with the enemy during service.  

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a corroborated in-service 
stressor or stressors.  In this regard, the Board observes 
that the veteran testified that he was the primary radio 
operator for his unit in Vietnam.  He received radio 
communications and transferred this information to specific 
units.  He testified that some of the reports that he would 
hear over the radio vividly described casualties of fellow 
soldiers that he knew.  In written statement the veteran also 
reported that he knew a former friend and classmate of his 
who was killed in Vietnam and also knew the name (H.M.) of 
one of the men who was killed while he was working as a radio 
operator.

In view of this lay evidence, the RO requested verification 
of the veteran's reported stressor regarding H.M.'s death.  
It was found that at the time of his casualty in September 
1968, that H.M. was with Battery B, 2nd Battalion, 94th 
Artillery, 108th Artillery Group.  The veteran's personnel 
records indicate that in September 1968, he was assigned to 
the UO#86 HHB 5th Battalion, 57th Artillery.

Furthermore, the veteran himself testified that he was not 
physically present during these claimed stressors, but rather 
his role as radio operator involved him in the chain of 
information.

The Board notes that a stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror.  
Cohen v. Brown, 10 Vet. App. 128 (1997). 

While the veteran knew soldiers who died in Vietnam and was 
involved in information being transmitted as a radio operator 
to units that suffered casualties, there is no evidence that 
he was present for an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others.

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
veteran has been diagnosed with PTSD.  However, the evidence 
of record does not reflect participation in combat with the 
enemy, and there is no evidence showing that the veteran's 
current diagnosis of PTSD is based upon a corroborated 
stressor from service.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD, and the claim 
must be denied.  

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 



ORDER


Entitlement to service connection for PTSD is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


